           Case 1:17-cr-00301-DAD-BAM Document 27 Filed 05/12/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL A. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-0301 DAD BAM

12                                Plaintiff,             ASSOCIATION OF COUNSEL

13                          v.

14   BRYAN CONNOR HERRELL,

15                                Defendant.

16

17                  The United States of America requests that Senior Counsel Louisa Marion

18 be added as co-counsel and to the service list of actions for the plaintiff and in the above-referenced

19 case. Please serve all future pleadings and filings on Ms. Marion at U.S. Department of Justice,
   Criminal Division, Computer Crime and Intellectual Property Section, 1301 New York Avenue N.W.,
20
   Suite 600, Washington, D.C. 20530, email address: louisa.marion@usdoj.gov.
21

22

23
      Dated:           May 12, 2020                             /s/ Paul A. Hemesath
24                                                              PAUL A. HEMESATH
                                                                Assistant U.S. Attorney
25

26

27

28


      ASSOCIATION OF COUNSEL                             1
